DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Remarks
This communication is considered fully responsive to the amendment filed on 08/15/2022.
Claims 1, 3-9, 11-21 are pending and are examined in this office action. 
Claims 1,  9  have been amended.
New claims 17-21  have been added and claims 2, 10  have been canceled.

Response to Arguments
Applicant's arguments filed 08/15/2022 have been fully considered but they are not persuasive.

Applicant’s Argument: Objection to the Specification:: 
	Applicant argues in substance “Applicant respectfully traverses this objection. 
According to MPEP 2163.04 "Burden on the Examiner with Regard to the Written Description Requirement [R-11.2013]" (with emphasis added): 
A description as filed is presumed to be adequate, unless or until sufficient evidence or reasoning to the contrary has been presented by the examiner to rebut the presumption. See, e.g., In re Marzocchi, 439 F.2d 220, 224, 169 USPQ 367, 370 (CCPA 1971). The examiner, therefore, must have a reasonable basis to challenge the adequacy of the written description. The examiner has the initial burden of presenting by a preponderance of evidence why a person skilled in the art would not recognize in an applicant's disclosure a description of the invention defined by the claims. Wertheim, 541 F.2d at 263, 191 USPQ at 97. 
In rejecting a claim, the examiner must set forth express findings of fact which support the lack of written description conclusion (see MPEP 2163 for examination guidelines pertaining to the written description requirement). 
However, the Office Action on Page 2 merely offers a blanket statement that "[t]he specification is replete with terms which are not clear, concise and exact. . . . Examples of some unclear, inexact or verbose terms used in the specification are: Fig. 12 with paragraphs 0236- 0303 should match with the claim invention of the claims," without setting forth any express findings of fact to support its conclusion. 
Applicant submits that the Examiner has not met the initial burden of presenting by a preponderance of evidence why a person skilled in the art would not recognize in an Applicant's 
disclosure a description of the invention defined by the claims, and respectfully request the Examiner to remove the objection to the Specification as required by law.” (see REMARKs).

Examiner’s Response:
	The examiner respectfully disagrees. The claims recites, “A method for communications performed by a control plane node, comprising: sending, to a user plane node, first indication information indicating at least one of a plurality of user plane nodes has a master-cell resource configuration or a secondary-cell resource configuration; receiving, from [[a]]the user plane node, a first message comprising an uplink tunnel endpoint of a first interface, an uplink tunnel endpoint of a second interface, and a downlink tunnel endpoint of a third interface, the first interface is an interface between the user plane node and a first network node, the second interface is an interface between the user plane node and a second network node, and the third interface is an interface between the user plane node and a core network node; sending, to the first network node, a second message comprising the uplink tunnel endpoint of the first interface; and sending, to the second network node, a third message comprising the uplink tunnel endpoint of the second interface and the downlink tunnel endpoint of the third interface” which is in Fig. 12 and in paragraphs  0236- 0303. But 

    PNG
    media_image1.png
    535
    648
    media_image1.png
    Greyscale
how does claim 1 mapped in Fig. 12 or Fig. 10-11 as claimed in claim 1? For example, the applicant should show where “the first interface is an interface between the user plane node and a first network node”; “sending, to the first network node, a second message comprising the uplink tunnel endpoint of the first interface”; “sending, to the second network node, a third message comprising the uplink tunnel endpoint of the second interface and the downlink tunnel endpoint of the third interface” in the applicant’s specification to show that claim has full support in the specification.    

Applicant’s Argument: 35 USC § 103:
	Applicant argues in substance that FIORANI does not teach “sending, to a user plane node, first indication information indicating at least one of a plurality of user plane nodes has a master- cell resource configuration or a secondary-cell resource configuration; … and   sending, to the second network node, a third message comprising the uplink tunnel endpoint of the second interface and the downlink tunnel endpoint of the third interface (emphasis added)” (see REMARKs). 

Examiner’s Response: 35 USC § 103:
 Applicant’s arguments, filled 08/15/2022 with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: Fig. 12 with paragraphs 0236-0303 should match with the claim invention of the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9, 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  For example, the applicant should show where “the first interface is an interface between the user plane node and a first network node”; “sending, to the first network node, a second message comprising the uplink tunnel endpoint of the first interface”; “sending, to the second network node, a third message comprising the uplink tunnel endpoint of the second interface and the downlink tunnel endpoint of the third interface” in the applicant’s specification to show that claim has full support in the specification.   


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-9, 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over FIORANI  et al. (US 20200275498 A1; hereinafter as “FIORANI ”, which has a provisional Application Number 62/586,944 Files on November 16, 2017) in view of PARK et al. ( US Pub 20200396786 A1; hereinafter as “PARK”).

Examiner’s note: in what follows, references are drawn to FIORANI unless otherwise mentioned.

With respect to independent claims: 
Regarding claim 9, FIORANI teaches An apparatus,  of a control plane (fig. 2: gNB Central Unit-Control Plane, CU-CP: : [0048]; gNB with CU-CP: [0020]), comprising: 
at least one processor (network node/gNB has multiple processors: [0134]), and 
a memory (memory:  memory 930: [0134]) storing instructions for execution by the at least one processor;  
wherein, the instructions instruct the apparatus to perform operations (“Memory 930 is generally operable to store instructions, such as a computer program, software, an application including one or more of logic, rules, algorithms, code, tables, etc. and/or other instructions capable of being executed by a processor”: [0136]) comprising:

receiving, from the user plane node (Fig. 2: gNB central Unit-User Plane: CU-UP), a first message comprising (==E1 Setup Response from CU-UP to CU-CP in fig. 3, Fig. 3-5) an uplink tunnel endpoint of a first interface (fig. 6: element 410; aforesaid gNB “CU-CP receives9, from the CU-UP, at least one  UL (Up Link)  TEID (tunnel endpoints identifiers)  associated with a data radio bearers (DRB)”: [0104], “exchanging tunnel endpoints identifiers (TEIDs) between a distributed unit (DU) and a central unit-user plane (CU-UP) to establish a connection over the F1-U interface and the corresponding data radio bearers (DRB)”:  [0034]; aforesaid E1 Setup Response from CU-UP to CU-CP includes, inter alia, ULTEID and DL TEID; “network node to send, by a CU-CP of the network node, a bearer setup request to a CU-UP of the network node. A bearer setup response is received from the CU-UP. The bearer set up response includes at least one UL TEID per bearer. A context setup request is sent to a DU. The context setup request includes the at least one UL TEID per bearer. A context setup response is received from the DU that includes at least one DL TEID per bearer. A bearer modification request is sent to the CU-UP that includes the at least one DL TEID per bearer as received from the DU. A bearer modification response is received from the CU-UP”: [0038], [0087]-[0088]), 
an uplink tunnel endpoint of a second interface, and a downlink tunnel endpoint of a third interface (“allocating TEIDs by a CU-CP of a network node includes receiving, from a CU-UP, at least one uplink TEID (UL TEID) associated with a DRB. The at least one UL TEID is sent to a distributed unit (DU). At least one downlink TEID (DL TEID) associated with the DRB is received from the DU. The at least one DL TEID associated with the DRB is then sent to the CU-UP”: [0034]-[0035]; “DU 502 replies at 1b with a F1AP UE context setup response that includes the selected DL TEID per DRB” to CU-CP: [0099]-[0100]),
 the first interface is an interface between the user plane node (Fig. 2: CU-UP) and a first network node (fig. 2: DU)  (see Fig. 2: F1-U from DU to CU-UP; “The CU-UP is connected to the DU through the F1-U interface”: [0023]-[0024], the second interface is an interface between the user plane node  (Fig. 2: CU-UP)  and a second network node (see Fig. 2: DU; see second DU is connected to CU-UP using F1-U interface: [0023]-[0024]), and the third interface is an interface between the user plane node (Fig. 2: CU-UP)  and a core network node (5GC/NG) (see network interface between gNB-CU and core network in Fig. 1) ; 
sending,  to the first network node (Fig. 2: DU),  a second message comprising the uplink tunnel endpoint of the first interface (aforesaid “CU-CP sends, to a DU, the at least one UL TEID associated with the DRB”: [0105], Fig. 6 element 420); and 
sending, (see fig. 6 element 440, aforesaid “CU-CP sends, to the CU-UP, the at least one DL TEID associated with the DRB”: [0107]; aforesaid CP-CP sends bearers setup request to Cu-UP asking for UL-TEI and DL TEID: [108]-[0110]).   

While FIORANI teaches “sending,.. a third message comprising the uplink tunnel endpoint of the second interface and the downlink tunnel endpoint of the third interface”  FIORANI does not expressively disclose  “An apparatus of a control plane …..sending, to a user plane node , first indication information indicating at least one of a plurality of user plane nodes  has a master-cell resource configuration or a secondary-cell resource configuration;
“An apparatus,  of a control plane….. sending, to the second network node, a third message.” 

PARK, in the same field of endeavor, discloses:  
“An apparatus of a control plane (base station central unit) …..sending, to a user plane node (base station distributed unit ) , first indication information indicating at least one of a plurality of user plane nodes  has a master-cell resource configuration or a secondary-cell resource configuration (Fig. 32:  At 3210, a base station distributed unit may receive information elements from a base station central unit. The information elements may comprise at least one bearer configuration information element indicating that packet data convergence protocol (PDCP) packet duplication is configured for at least one first bearer of a wireless device. The information elements may comprise at least one information element indicating activation of the PDCP packet duplication of the at least one first bearer.”: [0261]   );
an apparatus of a control plane….. sending, to the second network node, a third message (“the base station distributed unit may receive, based on the medium access control element, PDCP packets of the at least one first bearer. The base station distributed unit may receive, based on the medium access control element, duplicated PDCP packets of the at least one first bearer”: [0261). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of FIORANI to include above cited limitation taught by PARK. The suggestion/motivation to do so would improve multi carrier commucnation system: [0056]. 

Regarding claim 1, FIORANI teaches A method for communications performed by a control plane node, comprising:  sending, to a user plane node, first indication information indicating at least one of a plurality of user plane nodes has a master-cell resource configuration or a secondary-cell resource configuration;  receiving, from the user plane node, a first message comprising an uplink tunnel endpoint of a first interface, an uplink tunnel endpoint of a second interface, and a downlink tunnel endpoint of a third interface, the first interface is an interface between the user plane node and a first network node, the second interface is an interface between the user plane node and a second network node, and the third interface is an interface between the user plane node and a core network node; sending, to the first network node, a second message comprising the uplink tunnel endpoint of the first interface; and sending, to the second network node, a third message comprising the uplink tunnel endpoint of the second interface and the downlink tunnel endpoint of the third interface (this claim is interpreted and rejected for the same reason as set forth in claim 9).  

Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 1.

With respect to dependent claims: 
Regarding claim 3, FIORANI in view of PARK teaches the invention of claim 1 as set forth above.  Further, FIORANI teaches The method according to claim 1, wherein the method further comprises: receiving, from the first network node, a fourth message comprising the downlink tunnel endpoint of the first interface; and sending, to the user plane node, fifth message comprising at least one of] the downlink tunnel endpoint of the second interface, or the uplink tunnel endpoint of the third interface (“receiving, by the CU-CP, a context setup response from the DU that includes a downlink tunnel endpoints identifier (DL TEID) per bearer”: [0343]-[0344]).  

Regarding claim 4, FIORANI in view of PARK teaches the invention of claim 1 as set forth above.  Further, PARK teaches, The method according to claim 1, further comprising: sending, to the user plane node,  a data forwarding instruction that instructs the user plane node to assign an uplink data forwarding address and a downlink data forwarding address for data forwarding ( uplink carrier with Physical Cell ID: [0167]). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of FIORANI to include above cited limitation taught by PARK. The suggestion/motivation to do so would improve multi carrier commucnation system: [0056]. 
 
Regarding claim 5, FIORANI in view of PARK teaches the invention of claim 1 as set forth above.  Further, PARK teaches The method according to claim 4, further comprising: receiving, from the user plane node, the uplink data forwarding address and the downlink data forwarding address ( Physical Cell ID and Cell Index: [0167] ).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of FIORANI to include above cited limitation taught by PARK. The suggestion/motivation to do so would improve multi carrier commucnation system: [0056]. 

Regarding claim 6, FIORANI in view of PARK teaches the invention of claim 1 as set forth above.  Further, FIORANI teaches The method according to claim 1, further comprising: Assigning an uplink data forwarding address and a downlink data forwarding address for data forwarding, and sending the uplink data forwarding address and the downlink data forwarding address to the user plane node (Proposal 4: for the released bearers, the gNB-CU should provide the data forwarding addresses to gNB-DU during UE context modification procedure so that gNB-DU can forward the data to MeNB directly.: [Section 2.1]).  

Regarding claim 7, FIORANI in view of PARK teaches the invention of claim 1 as set forth above.  Further, PARK teaches The method according to claim 4, wherein the uplink data forwarding address and the downlink data forwarding address are dedicated to a bearer or QoS flow ([0214]-[0215]). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of FIORANI to include above cited limitation taught by PARK. The suggestion/motivation to do so would improve multi carrier commucnation system: [0056]. 
 
Regarding claim 8, FIORANI in view of PARK teaches the invention of claim 1 as set forth above.  Further, FIORANI teaches The method according to claim 1, wherein the control plane node comprises at least one of a radio resource control protocol layer function, a service data adaptation  protocol layer function, or a packet data convergence protocol layer function; and the first network node comprises at least one of a radio link control protocol layer function, a media access control layer function, or a physical layer function (“the F1-U interface between a DU and a CU-UP is based on the GTP protocol”: [0032]; [0009]).  

Regarding claims 11 and 18: the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claims 12 and 19:  the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claims 13 and 20: the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claims 14 and 21: the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 7.
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 8.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785. The examiner can normally be reached 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M Mostazir Rahman/Examiner, Art Unit 2411             

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411